Hutchinson, C. J.,
delivered the opinion of the Court. The only question presented in this case is, whether the county court ought to have dismissed this action, on the ground, that the sum in dispute, or matter in demand, did not exceed one hundred dollars. There is some difficulty in many cases of uncertainty in point of value of property sued for. Suitors may entertain doubts, to which court they ought to apply for redress of what they deem their wrongs. There was an uncertainty in this case, with regard to the value of the labor, performed by the plaintiff, of which the defendant had the benefit, and the value of the clothing, to which the plaintiff would have been entitled, at the age of twenty one years, had he tarried till then, and from the furnishing of which the defendant was discharged by the plaintiff’s not tarrying his whole time contracted for. And the case presents no reason for any diminution from the plaintiff’s earnings, while he did continue in the defendant’s employ, arising from any unwarrantable breaking off the contract. Amidst these uncertainties, the court might form but a vague conjecture, at what sum the jury would assess the plaintiff’s damages. This motion was addressed to the discretion of the court; and it was their duty to exercise a sound discretion, and not dismiss the action under such circumstances, as would endanger the plaintiff’s rights, and leave him liable to a similar rebuff, should he commence his suit before a single magistrate. The defendant received eight dollars for one month’s labor of the plaintiff1. He may have thought nearly all his labor of a similar-value by the month. And others, with whom he conversed, may have thought so too.. Yet this would be no rule for the decision of the court, any further than these circumstances would show the action brought in good faith, and the jurisdiction selected in good faith, and not from the motive to enhance cost. In this case there is something more. There is reason to believe, that the defendant considered the jurisdiction well selected ; for there have been two or three trials in this case ; and this motion to dismiss comes on the final trial before the jury. It ought not to prevail, unless it were first rendered very certain, that the plaintiff’s claim would admit of no fair pretence of its amounting to more than one hundred dollars. The verdict found by the jury can furnish no rule for a decision of this question. The jurors may have differed widely from each other, and this verdict may have been the result of a compromise- This verdict no more shows, that the county court had not jurisdiction, than a verdict of one hundred and ten dollars, in a suit before a justice *271of the peace, would show that such justice had no jurisdiction. In such case, the damages being in their nature uncertain, the plaintiff might remit all over $100, and have execution for that Sum.
Fletcher & S. JL. Chandler, for defendant.
J. Mattocks, for plaintiff.
Another difficulty is slightly suggested by the plaintiff’s counsel. This cause comes up before this Court, as upon a writ of error. We cau review the decisions of the county court upon all questions of law, arising upon facts" found, or agreed upon by the parties, and placed upon the record by a bill of exceptions. If it appeared of record, that the plaintiff produced no testimony tending to show greater damages than fifty dollars, whether that appeared by the declaration’s comprising no greater sum, or by the exceptions stating the amount placed in controversy, we could reverse their decision, if we find it incorrect. But, when the county court decide upon the weight of evidence merely, we cannot revise their decision. In the present case, the motion to dismiss virtually called upon the court to weigh the evidence, and decide, that the plaintiff, should he recover, had no fair pretence of recovering over one hundred dollars. Their decision depended wholly upon the weight of evidence. If they had found the fact,that the plaintiff had no fair pretence to claim over one hundred dollars, and placed that finding upon the record, and yet had refused to dismiss the action, we should be able to revise their decision and affirm or reverse it, as the law required. This they have not done. They have reported a chain of facts proved, which stand as evidence, from which to infer the further fact of the sum which the plaintiff might have a plausible claim to recover. And their decision upon the same question shows their inference tobe, that the plaintiff had a plausible pretext to try to obtain a verdict for more than one hundred dollars.
The judgement of the county courtis affirmed.